NO. 07-10-00089-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                    JULY 15, 2010


                   DESIGNER TREE SERVICE AND DION MAEDA,
                               APPELLANTS

                                           v.

                          YASMINE BRECHEEN, APPELLEE


            FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

             NO. 96,534-B; HONORABLE RICHARD DAMBOLD, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellants, Designer Tree Service and Dion Maeda, filed a motion to dismiss

their appeal. In the motion, counsel for appellants states he conferred with counsel for

appellee about the merits of the motion and counsel for appellee agrees.


      The motion to dismiss is granted and the appeal is dismissed. Tex. R. App. P.

42.1(a)(1). Costs of the appeal are taxed against the party incurring them.
      Having dismissed the appeal at appellants’ request, we will not entertain a

motion for rehearing and our mandate will issue forthwith.




                                                      James T. Campbell
                                                           Justice




                                           2